DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 10/1/2021. Currently, 1-13 and 15 of the claims have been canceled and claims 14 and 16-26 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat exchanger comprises three rows of the heat exchanging units, and only the front-most row heat exchanging unit comprises the liquid-side flat multi-hole tubes in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 16-19, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura; Shin et al. (US Publication No.: 2017/0336145 hereinafter “Shin”) in view of Aoyanagi, Osamu et al. (JP 2000-329486 hereinafter “Osamu”) and further in view of Yanik, Mustafa et al. (US Patent No.: 7,757,753 hereinafter “Yanik”).
With respect to claim 14, Shin discloses a heat exchanger (Fig. 2) comprising: rows of heat exchanging units (101 and 102) that are superposed with one another in an air flow direction of the heat exchanger (Fig. 2 & 6), wherein a pair of header pipes is disposed in each of the rows (Fig. 1, headers 103 and 105 for row 101 and headers 104 and 106 for row 102) and flat tubes that: extend between the pair of header pipes in each of the rows from a first end toward a second end of the heat exchanging units in the heat exchanging units (Fig. 2, flat tubes 111 and 112 extend between headers 103-106), and comprise gas-side flat tubes that each comprise a gas-refrigerant port at one end (Para 0059 and fig. 1 shows headers 103, 104, 105 and 106 for inlet and outlet ports), wherein a refrigerant flows in the flat tubes (Para 0059), in each row of the heat  among the heat changing units (Fig. 2).
Shin does not disclose a number of the gas-side flat multi-hole tubes that are included in a front-most row heat exchanging unit on an airflow upstream side of the heat exchanger is less than a number of the gas-side flat multi-hole tubes included in a rear-most row heat exchanging unit on an airflow downstream side of the heat exchanger.
Osamu teaches a number of gas-side tubes in a front row is less than a rear row (Figs. 1-2, less tubes in 11a and 21a than 11b and 21b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the front row of tubes of Shin to be less than a rear row as taught by Osamu to reduce the pressure loss in the heating tube on the gas inlet side and increase performance in the auxiliary heat exchanger (Abstract).
Shin does not disclose the tubes are multi-hole tubes.
Yanik teaches flat tube heat exchanger with muti-hole tubes (Figs. 7-8, flat tube 94 has multiple holes 106). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the flat tubes of Shin to have multiple channels or holes as taught by Yanik to increase surface area which increases heat transfer (Cols. 1-2).
Shin does not disclose wherein at least two rows of the heat exchanging units comprise the gas-side flat multi-hole tubes.
Yanik teaches flat tube heat exchanger with muti-hole tubes (Figs. 7-8, flat tube 94 has multiple holes 106). It would have been obvious to one having ordinary skill in 
With respect to claim 16, Shin, Osamu and Yanik teach the heat exchanger according to claim 14 as discussed above.  Shin does not disclose wherein the flat multi-hole tubes further comprise liquid-side flat multi-hole tubes that: differ from the gas-side flat multi-hole tubes, and that each comprise a liquid-refrigerant port at one end.
Yanik teaches flat tube heat exchanger with muti-hole tubes that are different at a liquid side than a gas side (Figs. 10-14, flat tubes 94 and 96 are different since one is a square channel and the other is a circular channel). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the flat tubes of Shin to have various multiple channels or holes as taught by Yanik to increase increases heat transfer while reducing the pressure drop (Cols. 1-2).
With respect to claim 17, Shin, Osamu and Yanik teach the heat exchanger according to claim 16 as discussed above.  Osamu also discloses wherein a total number of the gas-side flat multi-hole tubes is more than a total number of the liquid-side flat multi-hole tubes (Figs. 1-2 and 9, more tubes in 11b, 21b and 101b than 11a, 21a and 103a).
With respect to claim 18, Shin, Osamu and Yanik teach the heat exchanger according to claim 14 as discussed above.  Shin also discloses wherein the gas-
With respect to claim 19, Shin, Osamu and Yanik teach the heat exchanger according to claim 16 as discussed above. Shin also discloses further comprising: a merging portion that: merges the refrigerant flowing out from the gas-side flat multi-hole tubes, and guides the refrigerant into the liquid-side flat multi-hole tubes (Fig. 1, merging portion at 121 and 125 that merges into 123 and 127).
With respect to claim 21, Shin, Osamu and Yanik teach the heat exchanger according to claim 14 as discussed above. Shin also discloses the refrigerant flows in an identical direction in all of the flat multi-hole tubes (Fig. 1, fluid flows from either 127 to 123 or 123 to 127).
With respect to claim 23, Shin, Osamu and Yanik teach the heat exchanger according to claim 16 as discussed above. Shin does not disclose wherein the heat exchanger comprises three rows of the heat exchanging units, and only the front-most row heat exchanging unit comprises the liquid-side flat multi-hole tubes.
Sasaki teaches three rows of heat exchanging units (Fig. 11, A, B and C). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Shin to increase the units to three rows as taught by Sasaki to increase the overall heat transfer and since it has been held that a mere duplication of parts is known in the art.
Yanik teaches that any combination of internal tube configurations i.e. size, shape or number of channels within the tube can be used to optimize performance of the heat exchanger (Col. 9, lines 26-51). Therefore, the tubes having multi-holes or not 
With respect to claim 24, Shin, Osamu and Yanik teach the heat exchanger according to claim 14 as discussed above. Shin also discloses wherein the gas-side flat multi-hole tubes include a first gas-side flat multi-hole tube that comprises the gas-refrigerant port at the first end (Fig. 1), and the heat exchanging units are not disposed on an airflow downstream side of the first gas-side flat multi-hole tube in the air flow direction, or on the airflow downstream side of the first gas-side flat multi-hole tube, only the gas-side flat multi-hole tubes that include the gas-refrigerant port at the first end are disposed, in the first direction, at a position identical to a position of the first gas-side flat multi-hole tube (Fig. 1, both units 101 and 102 with the tubes are at similar positions).
With respect to claim 25, Shin, Osamu and Yanik teach the heat exchanger according to claim 14 as discussed above. Shin also discloses wherein the gas-side flat multi-hole tubes each include a gas region, in which a gas refrigerant flows, in a vicinity of the gas-refrigerant port thereof, and no two-phase region in which a two-phase refrigerant flows or liquid region in which a liquid-phase refrigerant flows in the flat multi-
With respect to claim 26, Shin, Osamu and Yanik teach a refrigeration apparatus comprising: the heat exchanger according to claim 14 (Shin fig 1).
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura; Shin et al. (US Publication No.: 2017/0336145 hereinafter “Shin”) in view of Aoyanagi, Osamu et al. (JP 2000-329486 hereinafter “Osamu”), Yanik, Mustafa et al. (US Patent No.: 7,757,753 hereinafter “Yanik”) and further in view of Sasaki et al. (US Patent No.: 5,529,116 hereinafter “Sasaki”).
With respect to claim 20, Shin, Osamu and Yanik teach the heat exchanger according to claim 16 as discussed above. Shin does not disclose a partition plate that segregates the refrigerant flowing out from the gas-side flat multi-hole tubes among the heat exchanging units and is disposed in one of the header pipes that fuides the refrigerant flowing out from the gas-side flat multi-hole tubes into the liquid-side flat multi-tubes.
Sasaki teaches adding partition plates in headers of heat exchangers to add multiple passes within the heat exchanger (Fig. 1, partition plates 9, 10, and 29). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the headers of Shin to have partition plates as taught by 
With respect to claim 22, Shin, Osamu and Yanik teach the heat exchanger according to claim 14 as discussed above.  Shin does not disclose wherein the heat exchanger comprises three rows of the heat exchanging units.
Sasaki teaches three rows of heat exchanging units (Fig. 11, A, B and C). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat exchanger of Shin to increase the units to three rows as taught by Sasaki to increase the overall heat transfer and since it has been held that a mere duplication of parts is known in the art.
Response to Arguments
Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.
In response towards applicants arguments (pages 5-6) that the drawings show three rows of the heat exchanging units, and only the front-most row heat exchanging unit comprises the liquid-side flat multi-hole tubes in claim 23, the Examiner disagrees. The drawings in figures 21 and 22 show that every row, rather than only the front row as claimed, has flat multi-hole tubes.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that the reference Osamu does not teach header pipes at both .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763